 



Exhibit 10.6
[MINDSPEED TECHNOLOGIES, INC. LETTERHEAD]
(Date)
(Name)
(Address)
Global ID Number: XXX-XX-ACCT
Dear (Name):
Effective (Grant Date), the Board of Directors of Mindspeed Technologies, Inc.
(the “Company”) awarded you the following Restricted Stock at a grant value of
(Grant Price) per share upon the terms set forth below:

         
 
  Type of Grant:   Restricted Stock
 
       
 
  Number of Shares:    
 
       
 
  Vesting Schedule:   Alternative A: monthly, quarterly, semi-annually, annual,
specified dates or cliff vesting based upon continued employment
 
       
 
      Alternative B: based upon achievement of individual goals
 
       
 
      Alternative C: based upon achievement of company-wide and/or division or
business unit performance goals, such as revenues, earnings, operating income,
earnings per share, share price, gross margin, breakeven or profitability
 
       
 
      Alternative D: based upon a combination of the above

This Restricted Stock Award (this “Award”) has been granted pursuant to, and is
controlled by: (i) the Mindspeed Technologies, Inc. 2003 Long-Term Incentives
Plan (the “Plan”); (ii) the Restricted Stock Terms and Conditions (the “Plan
Terms”); and (iii) this Award. This Award shall vest as set forth above. The
Plan and the Plan Terms are incorporated into this Award as if fully set forth
herein.
In accordance with IRS regulations, you may choose to be taxed on the value of
the Restricted Stock at this time, by making a Section 83(b) election. PLEASE
NOTE THE FOLLOWING INFORMATION REGARDING A SECTION 83(b) ELECTION:

  •   The election form MUST BE FILED WITH THE COMPANY AND THE IRS NO LATER THAN
30 days after the effective date of the grant.     •   The holding period begins
on the grant date.     •   Withholding taxes MUST BE PAID to the Company at the
time of the election.     •   Additional gain (or loss) is recognized when the
stock is sold — not when the restriction lapses.     •   The 83(b) election
form, tax calculator and administrative procedures can be found on the Stock
Administration web-site described below.     •   Please consult your own tax
advisor for your individual tax situation.

All documents relating to this award are available for viewing and printing on
the Human Resources Department Website. To access this information, please go to
MyNet, select Directory, Site Directory, Human Resources, Stock Administration.
In addition to the 83(b) election information, the documents available for
viewing and printing at this website location are the Plan, the Plan Terms, the
most recent Plan Prospectus, the Company’s most recent Annual Report on Form
10-K and the Company’s Insider Trading Policy. If you choose not to download
these documents, if you do not have access to MyNet or if you encounter problems
accessing this site, please contact Stock Administration at (949) 579-4525 or
stock.admin@mindspeed.com to receive paper copies of these documents at no cost.
Please read all documents carefully.
If you have any questions regarding this grant, please contact Stock
Administration at (949) 579-4525 or via email at stock.admin@mindspeed.com.

     
 
  MINDSPEED TECHNOLOGIES, INC.

